Citation Nr: 1823080	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  07-05 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to the assignment of a 60 percent disability rating for herniated nucleus pulposus with sciatica, effective March 6, 1985.  

2.  Entitlement to a total disability rating based on individual unemployability, effective March 6, 1985.   


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  The Veteran died in April 2015.  The Appellant is the Veteran's surviving spouse, and she was substituted as the claimant by the Agency of Original Jurisdiction (AOJ) in October 2016.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Specifically, in an October 2005 rating decision, the RO granted a 60 percent rating for the Veteran's service-connected herniated nucleus pulposus with sciatica and granted a total disability rating based upon individual unemployability (TDIU), each effective May 10, 1989.  The Veteran disagreed with, and perfected appeals as to the effective dates assigned for these awards.

In February 2011, the Board added to the appeal the issue of entitlement to a rating higher than 10 percent prior to May 10, 1989 for the herniated nucleus pulposus with sciatica, based on a finding that a March 1985 claim for increase remained pending.  The Board found that due to inadequate notice, the April 1985 rating decision was not final.  The Board then remanded all issues to the AOJ for further development and adjudication.

Upon remand, the AOJ issued a rating decision in May 2014, which increased the service-connected herniated nucleus pulposus with sciatica to 40 percent, effective the date of his pending claim, March 6, 1985.  An evaluation of 60 percent was then reassigned from May 10, 1989.  The Veteran and the Appellant have continued to disagree with the rating assigned between the time period from March 6, 1985 and May 10, 1989, asserting that the 60 percent rating for herniated nucleus pulposus with sciatica, and the TDIU award are warranted as of the date of the original March 1985 claim for increase.  The AOJ continued to adjudicate these matters throughout the remainder of the appeal period, and has recertified them to the Board.

Significantly, in a December 2017 Brief, the Appellant's attorney specifically articulated the remedies sought in this case: (1) the Appellant seeks the assignment of a 60 percent rating for herniated nucleus pulposus with sciatica, effective March 6, 1985; and (2) the Appellant seeks the assignment of a TDIU, effective March 6, 1985.  See the December 13, 2017 Argument for Grant of Benefits.  Given the convoluted procedural history in this case, the fact that requests for the same benefit has been perfected two different ways (via two earlier effective date claims, and now an increased rating claim stemming from the March 1985 submission), that the Appellant and her attorney have made clear the benefits sought, and that the Board is granting these requested benefits below, the Board has recharacterized the issues on the title page of this decision for the sake of clarity.  


FINDINGS OF FACT

1.  From March 6, 1985, the herniated nucleus pulposus with sciatica was manifested by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain, demonstrable muscle spasm, and other neurological findings appropriate to the site of diseased disc, with little intermittent relief.  

2. From March 6, 1985, the evidence demonstrates that the Veteran was unable to secure or follow substantially gainful employment due to service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a  60 percent disability rating for herniated nucleus pulposus with sciatica are met, effective March 6, 1985.  38 U.S.C. 
§ 1155 (1982); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5293 (1985).

2.  The criteria for the award of a TDIU are met, effective March 6, 1985.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1 , 4.3, 4.16, 4.18, 4.19 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of October 1971 granted service connection for the Veteran's sciatica, left, greater than right, of uncertain etiology.  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Since the original grant of service connection, the Veteran's service-connected disability was expanded to include herniated nucleus pulposus with sciatica.  From March 6, 1985 to May 9, 1989, the service-connected herniated nucleus pulposus with sciatica was rated as 40 percent under 38 C.F.R. § 4.71a, DC 5293.  The Appellant asserts that a 60 percent rating is warranted, effective March 6, 1985.  

Under the version of DC 5293 in effect during the period on appeal, a 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

Initially, the Board notes that in a December 2017 letter of argument, the Veteran's attorney in part asserts that the 60 percent rating should be granted, effective March 6, 1985, based on a finding that the Veteran experienced six weeks of incapacitating episodes.  While revised criteria, effective September 23, 2002, do show that a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months, this criteria is inapplicable for time periods prior to its effective date.  

That stated, in applying the criteria in effect during the specific period under review (March 1985 to May 1989) to the facts of the case, the Board finds that a higher disability rating of 60 percent is still warranted from March 6, 1985, to May 9, 1989.  38 C.F.R. § 4.71a, DC 5293.  Specifically, the evidence of record during that time period demonstrates that the herniated nucleus pulposus with sciatica was manifested by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain, demonstrable muscle spasm, and other neurological findings appropriate to the site of diseased disc, with little intermittent relief.  

There are only three pieces of medical evidence dated during this time period.  

The first is a blank March 1985 VA spine examination that is signed by the VA Chief of Compensation and Pension Service.  The examination states "unemployed" in the Occupational History, but provides no other information besides from the Veteran's name and address.  

The second is a VA examination dated in March 1985.  At the examination, the Veteran reported that he had been in and out of hospitals for low back pain since 1966.  His low back pain was getting worse.  Since the year prior, he had experienced six episodes of back pain that forced him to stay in bed.  The pain radiated to the lateral and posterior aspects of both lower extremities, but was predominantly in his left leg.  He complained of numbness in the left heel, mainly in the morning.  He dragged his left leg during walking.  The Veteran had been treated by several physicians since 1966.  He was admitted to a private hospital in the past and a lumbar myelogram was performed.  According the medical report of the orthopedic surgeon, there was definite evidence of a defect at the L5-S1 level.  Spinal protein was also elevated.  The surgeon's opinion was that the Veteran had a definite herniated nucleus pulposus at the L5-S1 level.  He was treated conservatively with muscle relaxants, analgesics, and rest, which did not provide him any benefit.  

Upon examination of the Veteran, the March 1985 VA examiner noted that the Veteran was dragging his left leg during walking.  He had mild muscle spasms and limitation of the back in all directions because of pain.  The rising leg test (Lasegue's sign) was positive in both legs.  The examiner found that it was difficult to assess the muscle strength of both legs due to the presence of pain.  However, there was atrophy of the muscles in the left leg from the knees down.  The degree of atrophy on the left side compared to the right was between 1 and 2 centimeters (cm.).  The Veteran had decreased sensation to pinprick in the distribution of the left L5-S1 roots.  Knee jerks were present and symmetrical.  The examiner stated that there might be a slight decrease of ankle jerk on the Veteran's left side.  The rest of the neurological examination was normal.  The examiner diagnosed the Veteran with herniated nucleus pulposus at the level of L5-S1, based on the report of previous myelogram and the present physical examination.

The third piece of medical evidence is a letter from Dr. K.M.G., the Veteran's private physician.  The letter states that the Veteran was seen in February 1985 for low back pain, left leg pain, and left leg weakness.  The Veteran had evidence of L5-S1 disc disease.  No other information was provided.

In giving the Appellant the benefit of the doubt, the Board finds that the Veteran's herniated nucleus pulposus with sciatica was pronounced from March 6, 1985, to May 9, 1989, which warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5293.  Specifically, muscle spasms and pain were demonstrated during the period under review.  He had limitation of motion of the spine in all directions due to his pain.  He had left leg weakness.  The Veteran had evidence of atrophy of the left leg and dragging his left leg behind him.  The Veteran reported being bedridden due to the service-connected disability six times during the past year.  He stated that his prior treatments did not provide him any relief.  The Board resolves all doubt in the Appellant's favor and finds that this evidence establishes that the Veteran's herniated nucleus pulposus with sciatica was pronounced from March 6, 1985, to May 9, 1989, which warrants the assignment of a 60 percent disability rating.  38 C.F.R. § 4.71a, DC 5293.  A 60 percent is the maximum schedular disability rating available under DC 5293. 

As noted above, in a December 2017 statement, the Appellant's representative specifically requested that the 60 percent rating (in effect since May 10, 1989) be granted as of March 6, 1985, the date of the Veteran's increased rating claim.  Indeed, the evidence supports a finding that the assignment of this 60 percent rating is warranted, as of March 6, 1985.  The benefit is granted in full.   

II.  TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a TDIU rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him or her incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; and, (3) disabilities affecting a single body system, e.g. orthopedic.  38 C.F.R. § 4.16(a). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he or she is unable to maintain substantially gainful employment due to his or her service-connected disabilities, his or her claim for a TDIU cannot be denied in the absence of medical evidence showing that he or she is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

As the Veteran's March 6, 1985 increased rating claim for herniated nucleus pulposus was pending at the time entitlement to a TDIU was raised, the issue of entitlement to a TDIU is part and parcel with the increased rating claim decided above, per the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

From March 6, 1985, to May 9, 1989, the Veteran was only service-connected for herniated nucleus pulposus with sciatica, now rated as 60 percent.  Thus, the schedular requirements for a TDIU are met during this time period.  38 C.F.R. § 4.16(a).

The RO has already determined that the Veteran's herniated nucleus pulposus with sciatica, in and of itself, rendered the Veteran unable to secure or follow gainful employment as of March 10, 1989.  Upon review of the medical evidence of record, the Board finds no evidence suggesting that this finding would not accurately describe the severity and functional impact of the Veteran's disability during the time period from the date of his March 6, 1985 claim for increase, to March 10, 1989.  Indeed, the medical evidence dated in 1985 confirmed that the Veteran was unemployed at the time, and the Board has already found that the Veteran's disability was as severe (warranting the 60 percent rating) in March 1985 as in May 1989.  As the TDIU claim was part and parcel of the March 6, 1985 claim for increase, the Board finds that a TDIU award is warranted effective March 6, 1985.  

As noted above, the Appellant and her attorney have specifically requested that this TDIU award be made effective March 6, 1985.  The benefit sought is granted in full. 


ORDER

Entitlement to a 60 percent disability rating for herniated nucleus pulposus with sciatica is granted, effective March 6, 1985.

Entitlement to a TDIU is granted, effective March 6, 1985.



______________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


